UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                                Master Sergeant ROBERT C. BROWN
                                       United States Air Force

                                                  ACM 38817

                                                  6 April 2016

            Sentence adjudged 8 January 2015 by GCM convened at Kirtland Air Force
            Base, New Mexico. Military Judge: Wendy L. Sherman (sitting alone).

            Approved Sentence: Dishonorable discharge, confinement for 20 months,
            forfeiture of all pay and allowances, and reduction to E-1.

            Appellate Counsel for the Appellant: Major Thomas A. Smith.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                     Before

                                ALLRED, TELLER, and ZIMMERMAN
                                     Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).


                 FOR THE COURT


                 LEAH M. CALAHAN
                 Clerk of the Court



 The court notes that the court-martial order (CMO), dated 20 April 2015 incorrectly does not list any of the pleas
or findings for any of the Specifications. The court orders the promulgation of a corrected CMO.